Schaeffer, P. J. and Wissler, J.,
This is an appeal of Paul W. Baker from an order of the Secretary of Revenue of Pennsylvania suspending as of April 9, 1953, the license of defendant to operate a motor vehicle for a period of 90 days. The suspension was based on a charge of reckless driving by defendant. At the hearing de novo in court it was shown that defendant did not make the turn at the intersection in the lane of traffic nearest to his right-hand side of the highway. It occurred at an intersection of two streets in the' extreme western section of Elizabethtown Borough, Lancaster County, Pa. There is no evidence of unlawful speed and there was no actual hazard to other automobiles parked or in motion, or to any pedestrian.
Defendant was arrested and paid the fine and costs amounting to $13.50.
In the recent case of Commonwealth v. Emerick, 373 Pa. 388 (1953), it was decided that economic hardship by itself is not sufficient to set aside the suspension of an operator’s license. However, if there are “extenuating facts and circumstances, such as, inter alia, inadvertence, emergency, unintentional or accidental violations,” the court can exercise its discretion concerning such suspension according to the evidence and the attendant circumstances.
*154In the instant case the court en banc, after due consideration of the evidence, has concluded that a suspension of defendant’s license is not justified.
This court is fully cognizant of the necessity of regulatory and supervisory measures to keep highways as safe as possible for use by the public. If the evidence warrants it, the suspension of an operator’s license should be upheld, but on the merits of the instant case a suspension for 90 days was unwarranted.
And now, May 25, 1953, the appeal of Paul W. Baker, defendant, from the decision of the Secretary of Revenue of Pennsylvania, suspending his motor vehicle operator’s license for a period of 90 days from April 9, 1953, is sustained. The Secretary of Revenue is hereby ordered to restore the operator’s license to Paul W. Baker, defendant.